United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL, Tucson, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1294
Issued: October 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 15, 2014 appellant filed a timely appeal from a March 20, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP) which denied his traumatic injury
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the March 20, 2014 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

ISSUE
The issue is whether appellant met his burden of proof to establish that his left shoulder
condition was causally related to the August 5, 2013 employment incident.
FACTUAL HISTORY
On August 12, 2013 appellant, then a 56-year-old customs and border patrol officer, filed
a traumatic injury claim alleging that on August 5, 2013 he experienced a sharp pain and large
lump in his left shoulder when he tried to do a push-up after completing a physical fitness
assessment.3
In an August 8, 2013 report, Dr. Marc A. Kaplan, a family practitioner, related
appellant’s complaints of left shoulder pain on-and-off for years. He noted that the most recent
left shoulder pain occurred four days ago. Dr. Kaplan reported that appellant had a prior left
shoulder dislocation and rotator cuff tear and had a left shoulder mass for years. Musculoskeletal
examination revealed positive left shoulder apprehension test and tenderness to palpation of
shoulder pass. Dr. Kaplan also observed left shoulder mass, back and joint pain, left shoulder
pain, joint swelling and muscle weakness. He opined that appellant sustained pain in limb.
Dr. Kaplan recommended x-rays of the left shoulder and referred appellant to an orthopedist for
further evaluation.
In an August 8, 2013 x-ray of the left shoulder, Dr. Steven Walsh, a Board-certified
diagnostic radiologist, observed moderate degenerative changes on each side of the inferior
acromioclavicular (AC) joint. He also noted 4x6 millimeter (mm) in diameter soft tissue
calcification adjacent to the lateral cortex of the humeral head that was consistent with calcific
tendinitis. Dr. Walsh diagnosed AC joint degenerative changes and calcific tendinitis.
Appellant was provided an authorization for examination and/or treatment (Form CA-16)
dated August 14, 2013 by Robert Munsey, his supervisor, for a left shoulder pulled muscle.4 In
the attending physician’s report (Part B), Dr. Kaplan stated that appellant experienced severe
pain and moderate shoulder swelling after physical training. He noted that appellant sustained a
shoulder injury about 20 years ago and had minor discomfort until a recent August 5, 2013
injury. Dr. Kaplan diagnosed capsulitis of the left shoulder. He checked “yes” that he believed
appellant’s condition was caused or aggravated by the described employment activity.
Dr. Kaplan noted that appellant was partially disabled from August 5 to September 5, 2013 and
recommended that appellant resume light work with restrictions of no lifting or weight bearing of
the left arm.
In a September 4, 2013 report, Dr. Kaplan noted appellant’s complaints of continued left
shoulder pain. He reviewed appellant’s history and provided similar examination findings.
3

Appellant filed a previous traumatic injury claim for a June 23, 2010 employment injury (File No. xxxxxx769).

4

The Board notes that a properly executed Form CA-16 creates a contractual obligation to pay for the cost of
examination or treatment regardless of the action taken on the claim. See Tracey P. Spillane, 54 ECAB 608 (2003)
and 20 C.F.R. § 10.300(c).

2

Dr. Kaplan noted swollen bursa of the left shoulder and diagnosed occupational bursitis. In a
September 4, 2013 duty status report, he advised appellant to return to light duty on
September 4, 2013.
In a September 12, 2013 narrative report, Dr. Jesse Wild, an orthopedic surgeon who
specializes in sports medicine, stated that appellant was referred by Dr. Kaplan for evaluation of
his left shoulder. He reported that appellant sustained an injury to his left shoulder on
August 5, 2013 and complained of considerable pain with any overhead motion. Dr. Wild noted
that plain radiographs were essentially negative. He reviewed appellant’s history and conducted
an examination. Dr. Wild observed pain with forward flexion of the left shoulder, worse with
abduction and pain with impingement testing. He reported that appellant’s AC joint was
minimally tender. Biceps testing was plusminus. Dr. Wild stated that appellant had some
perceived weakness and a lot of pain with resisted cuff testing. He opined that appellant had
been in quite a bit of pain for over a month and was injured at work. In an attached work status
note, Dr. Wild reported that appellant could work light duty as of September 12, 2013.
In an October 9, 2013 magnetic resonance imaging (MRI) scan of the left shoulder,
Dr. David P. Klein, a Board-certified diagnostic radiologist, observed mild degenerative callus
formation and capsular hypertrophy at the AC joint and a moderate amount of degenerative
marrow edema. He noted no rotator cuff tendon tear and intact biceps tendon and labrum.
Dr. Klein diagnosed degenerative changes at the AC joint.
In an October 22, 2013 report, Dr. Wild stated that appellant was reevaluated for his left
shoulder after a recent injury at work. He noted that an MRI scan demonstrated a rather large
mass in the subcutaneous region of the left shoulder, likely consistent with a lipoma. Dr. Wild
reported that appellant’s rotator cuff appeared to be intact. He opined that the clinical scenario
was more consistent with an adhesive capsulitis. Dr. Wild reviewed appellant’s history and
conducted an examination. He observed a large mass along the top of the left shoulder.
Dr. Wild also noted decreased range of motion and significant pain at the end range, consistent
with a capsulitis. He recommended a limited MRI scan with and without contrast to further
evaluate the mass and a short course of oral steroid.
In a November 13, 2013 MRI scan of the left shoulder, Dr. Chad A. Kohl, a Boardcertified diagnostic radiologist, noted appellant’s complaints of traumatic left shoulder pain that
radiated to the elbow. He observed a six centimeter (cm) encapsulated subcutaneous soft tissue
lipoma about the shoulder and moderate AC joint arthrosis. Dr. Kohl also reported a four mm
calcification about the posterior humeral head/rotator cuff footprint, suspected to be extruded
from prior calcific tendinitis. He stated that there was a thinly-encapsulated subcutaneous fatty
tumor with thin internal septations and no evidence of nodularity or signal intensity.
In a November 19, 2013 report, Dr. Wild stated that an MRI scan revealed lipoma across
the top of the shoulder and some AC joint arthrosis. He noted that these changes were consistent
with a possible prior calcific tendinitis. Dr. Wild reviewed appellant’s history and conducted an
examination. He observed some limitation to both active and passive motion. Dr. Wild
suspected that this could be a mild adhesive capsulitis on top of his calcific tendinitis and AC
arthrosis. He recommended a shoulder injection and more physical therapy.

3

In a letter dated December 26, 2013, OWCP advised appellant that the evidence
submitted was insufficient to establish his claim. It requested additional factual evidence to
establish that the August 5, 2013 incident occurred as alleged and additional medical evidence to
demonstrate that he sustained a diagnosed condition as a result of the alleged incident.
In a December 19, 2013 report, Dr. Wild stated that appellant’s shoulder improved after
the shoulder injection. Upon examination, he observed increased forward flexion and external
rotation, still a significant discrepancy side to side. Dr. Wild opined that appellant’s symptoms
were likely due to capsulitis, calcific tendinitis. He recommended continued physical therapy.
On January 18, 2014 appellant responded to OWCP’s December 26, 2013 development
letter. He stated that on April 5, 2013 he underwent a physical therapy (PT) assessment, which
consisted of push-ups, sit-ups, pull-ups and 1½ mile run. Appellant explained that after the
push-ups he felt some discomfort on his arms and shoulder blades. He was able to complete one
pull-up before he informed the instructor of his shoulder pain. Appellant experienced slight pain
for the rest of the day and the following day when he trained with weapons. He went to the
doctor’s office on August 9, 2013. Appellant reported that his prior shoulder problems occurred
when he was in the U.S. Army. The injuries included a dislocation in the mid-1980s and a
rotator cuff problem in the mid-1990s.
In a decision dated March 20, 2014, OWCP denied appellant’s claim. It accepted that the
August 5, 2013 incident occurred as alleged and that he sustained a diagnosed condition but
denied his claim finding insufficient medical evidence to establish that his left shoulder condition
was causally related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence6 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he claims compensation is causally related to
that employment injury.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.8
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.9 Second, the employee must submit evidence,
5

5 U.S.C. §§ 8101-8193.

6

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

7

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

9

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

4

generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.10 An employee may establish that the employment incident
occurred as alleged but fail to show that his disability or condition relates to the employment
incident.11
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.12 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.13 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.14
ANALYSIS
Appellant alleges that on August 5, 2013 he sustained an injury to his left shoulder after
performing a push up while completing a PT assessment. The record reflects that appellant
sustained previous left shoulder injuries when employed by the military. OWCP accepted that
the August 5, 2013 incident occurred as alleged and that he was diagnosed with a left shoulder
condition. However, it denied appellant’s claim finding insufficient medical evidence to
establish that his left shoulder condition was causally related to the August 5, 2013 employment
incident. The Board finds that he did not meet his burden of proof to establish his traumatic
injury claim.
Appellant was initially examined by Dr. Kaplan. In his reports dated August 8 to
September 4, 2013, Dr. Kaplan reviewed appellant’s history and noted that he sustained prior left
shoulder dislocation and rotator cuff tear a few years ago. Upon examination, he observed left
shoulder mass, moderate joint swelling and swollen bursa. In an August 14, 2013 attending
physician’s report, Dr. Kaplan noted a date-of-injury of August 5, 2013 and diagnosed capsulitis
of the left shoulder. He checked “yes” that he believed appellant’s condition was caused or
aggravated by the described employment activity. The Board finds that Dr. Kaplan provided an
accurate date-of-injury and a diagnosis of left shoulder capsulitis. Dr. Kaplan did not, however,
describe the employment incident or explain with medical rationale how the specific
August 5, 2013 incident caused or contributed to appellant’s condition. The Board has held that
a physician must provide a narrative description of the identified employment incident and a
reasoned opinion on whether the employment incident described caused or contributed to

10

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

11

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

12

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

13

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

14

James Mack, 43 ECAB 321 (1991).

5

appellant’s diagnosed medical condition.15 Furthermore, although Dr. Kaplan checked “yes”
regarding his belief of causal relationship, a physician’s opinion on causal relationship that
consists only of checking “yes” to a form question, without explanation or rationale, is of
diminished probative value and is insufficient to establish a claim.16 As Dr. Kaplan failed to
adequately explain how appellant’s left shoulder condition was causally related to the
August 5, 2013 employment incident and not an aggravation of a preexisting left shoulder
condition, the Board finds that Dr. Kaplan’s reports are insufficient to establish appellant’s
claim.17
Appellant also received medical treatment from Dr. Wild. In reports dated September 12
to December 19, 2013, Dr. Wild noted that appellant sustained an injury to his shoulder on
August 5, 2013. He reviewed appellant’s history and noted that an MRI scan revealed a rather
large mass in the subcutaneous region of his left shoulder. Upon examination, Dr. Wild
observed pain with forward flexion of the left shoulder, worse with abduction and pain with
impingement testing. He reported that appellant’s biceps testing was plusminus and that his AC
joint was minimally tender. Dr. Wild stated that appellant’s clinical scenario was consistent with
adhesive capsulitis. In a November 19, 2013 report, he opined that appellant’s condition could
be a mild adhesive capsulitis on top of his calcific tendinitis and AC arthrosis. Although
Dr. Wild provided a diagnosis and noted a date-of-injury of August 5, 2013, he does not provide
sufficient opinion or explanation regarding the cause of appellant’s left shoulder condition. The
Board has found that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.18
Similarly, the additional diagnostic reports by Drs. Walsh, Klein, Kohl are also
insufficient to establish appellant’s claim as none of the physicians provide any opinion on the
cause of appellant’s left shoulder condition.
On appeal, appellant did not provide any arguments. The Board has found that the issue
of causal relationship is a medical question that must be established by probative medical
opinion from a physician.19 Because appellant has not provided such medical evidence, the
Board finds that he did not meet his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
15

John W. Montoya, 54 ECAB 306 (2003).

16

D.D., 57 ECAB 734, 738 (2006); Deborah L. Beatty, 54 ECAB 340 (2003).

17

In cases where a preexisting condition involving the same part of the body is present and the issue of causal
relationship therefore involves aggravation, acceleration or precipitation, the physician must provide rationalized
medical opinion which differentiates between the effects of the work-related injury or disease and the preexisting
condition. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805(e)
(January 2013).
18

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

19

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, 57 ECAB 137 (2005).

6

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his left
shoulder condition was causally related to the August 5, 2013 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 20, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 1, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

